1    David Montgomery*
     Ohio Bar No. 40276
2    Phillip Thompson
     Nevada Bar No. 12114
3    JACKSON LEWIS P.C.
     300 S. Fourth Street, Suite 900
4    Las Vegas, Nevada 89101
     Tel: (702) 921-2460
5    Fax: (702) 921-2461
     david.montgomery@jacksonlewis.com
6    phillip.thompson@jacksonlewis.com
     Attorneys for Defendant
7    Apttus Corporation
     *Admitted Pro Hac Vice
8
                                 UNITED STATES DISTRICT COURT
9
                                         DISTRICT OF NEVADA
10
                                                   *****
11
       MARCO DE LA CUESTA,
12                                                            Case No. 3:17-CV-0520-MMD-WGC
                        Plaintiff,
13
                 vs.
14                                                            STIPULATION TO EXTEND
       APTTUS CORPORATION, a Delaware                         TIME TO FILE JOINT
15     Corporation                                            PRETRIAL ORDER
                                                              [FOURTH REQUEST]
16                Defendant.
       ______________________________________/
17

18          Plaintiff Marco De La Cuesta and Defendant Apttus Corporation, by and through
19   their respective undersigned counsel, hereby stipulate and respectfully request that the time for
20   the parties to file the Joint Pretrial Order in this matter be extended by an additional ten (10)
21   days up to and including June 3, 2021. In support of this request, the parties state as follows:
22          1.         The current deadline to file the Joint Pretrial Order is May 24, 2021.
23          2.         The parties have worked, and continue to work, diligently and cooperatively in
24   order to prepare the Joint Pretrial Order.
25          3.         The parties have conferred and exchanged multiple versions of the joint pre-trial
26   order, as well as proposed exhibits, and are on the verge of finalizing the document.
27

28


                                                          1
1             4.     However, counsel for the Plaintiff underwent additional unplanned medical
2    treatment during the entire week of May 16, which is continuing through the present time, thus
3    the parties are unable to finalize the joint pre-trial deadline by the current May 24 deadline.
4    Accordingly, Plaintiff’s Counsel requested that Defense Counsel prepare a stipulation to
5    extend the deadline for 10 additional days to provide sufficient time for recovery.
6             5.     Based upon the foregoing, the parties respectfully request an extension of time
7    to and including June 3, 2021, within which to file the Joint Pretrial Order.
8             6.     This is the fourth request for an extension of this deadline, and is not anticipated
9    to cause any delay or prejudice to any party.
10            7.     This request for extension is made in good faith, and is not for the purpose of
11   delay.
12            DATED this 24th day of May, 2021.
13
                                                             JACKSON LEWIS P.C.
14

15   By: ___/s/ Michael J. Morison__________                 By:_   /s/ Phillip C. Thompson_________
            Michael J. Morrison, Esq.                               David Montgomery, Esq.
16          Law Offices of Michael Morrison                         Phillip Thompson, Esq.
                                                                    Attorneys for Defendant
17            And                                                   Apttus Corporation

18            Todd A. Bader
              Bader & Ryan, Ltd.
19
              Attorneys for Plaintiff
20            Marco De La Cuesta
                                                  ORDER
21
              IT IS SO ORDERED this 25th
                                    ____ day of May, 2021
22

23

24
                                                     ____________________________________
25                                                   UNITED STATES DISTRICT JUDGE

26

27

28


                                                         2
